DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election of Group I, claims 1-5 in the reply filed on 8/8/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method making a super absorbent non-woven, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sekisui Kasei Co LTD JP 3548651 B2.
	The published JP document teach an absorbent polymer fiber and non-woven fabric (section 0011). Said fiber absorbs up to 30x its fiber weight and is thus considered super absorbent. See document. Said water absorbing fiber has a size ranging from 10-5000 microns (section 0032). The length of the fiber is 500 nm or less. (section 0033). With regard to the claimed amount of absorbent fibers, the JP document does not teach adding any additional types of fibers. As such, it is reasonable to presume the limitation pertaining to the amount of fibers in claim 5 is met. 
	The published JP document does not teach the claimed critical curvature, centrifuge retention capacity, absorbency and saline flow conductivity properties.  However, it is reasonable to expect that the claimed properties would be exhibited once the fibers and fabric is provided. Support for said presumption is found in the use of like materials such as the absorbent fibers and the use of like processes such as manufacturing a non-woven fabric which would result in the claimed features. The burden is shifted to Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594
In addition, the presently claimed properties would obviously have been present once the fibers and fabric of the JP document is provided. In re Best, 195 UPSQ 433
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789